

115 HR 124 IH: CAM TIP Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 124IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a grant program providing for the acquisition, operation, and maintenance of body-worn
			 cameras for law enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Camera Accountability Maintenance and Transparency in Policing Act of 2017 or the CAM TIP Act of 2017. 2.Body-worn camera grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
			
				MMBody-Worn Camera Grants
 3031.In generalFrom amounts made available to the Bureau of Justice Assistance, the Director of the Bureau of Justice Assistance may make grants to States, units of local government, and Indian tribes for the acquisition, operation, and maintenance of body-worn cameras for law enforcement officers. In making such grants, the Director shall assess the program proposed by the applicant for the elements described in section 3033.
 3032.Uses of fundsGrants awarded under this part shall be— (1)distributed directly to the State, unit of local government, or Indian tribe; and
 (2)used for the program described under section 3033. 3033.Program describedThe program described in this section is any program implemented by a grantee requiring the use of body-worn cameras by law enforcement officers in that jurisdiction, which—
 (1)establishes policies and procedures for when law enforcement officers should wear, activate, and deactivate body-worn cameras;
 (2)ensures the protection of the civil liberties of members of general public relating to the use of body-worn cameras by law enforcement officers;
 (3)establishes policies limiting the use of recordings of body-worn cameras to monitor the conduct of law enforcement officers outside of their interactions, in an official capacity, with members of the general public;
 (4)establishes or proposes to develop standards relating to the effective placement, on a law enforcement officer’s body, of a body-worn camera;
 (5)describes the best practices for receiving an accurate narrative from the recordings of body-worn cameras;
 (6)establishes policies for the collection and storage of the recordings of body-worn cameras; (7)establishes policies relating to the availability of recordings of body-worn cameras—
 (A)to the general public; (B)to victims of crimes; and
 (C)for internal use by the law enforcement agency; and (8)has in place guidelines and training courses for law enforcement officers relating to the proper management and use of body-worn cameras.
						3034.Matching Requirements
 (a)Federal shareThe portion of the costs of a program provided by a grant under this part may not exceed 50 percent. Any funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of a matching requirement funded under this subsection.
 (b)Non-Federal shareThe non-Federal share of payments made under this part may be made in cash or in-kind fairly evaluated, including planned equipment or services.
 3035.FundingGrants under this part may be made using the funds that are available under section 506(a)(1).. 3.Study on the cost of the purchase and use of body-worn cameras by law enforcement agencies (a)StudyThe Attorney General shall conduct a study on the cost to State and local law enforcement agencies of purchasing and using body-worn cameras or other similar cameras, including gun-mounted cameras.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report that contains the results of the study conducted under subsection (a).
 4.Establishment of task force on community policing and body camera accountabilityThere shall be established in the Department of Justice a task force to do the following: (1)The task force shall be created to provide recommendations on community policing, including best practices for creating accountability and transparency.
 (2)Not later than one year after the date of the enactment of this Act, the task force shall provide a report to the Congress, which shall include the recommendations under paragraph (1).
 (3)Membership shall include representatives of civil rights organizations, Federal, State, and local law enforcement personnel, and community policing experts.
 (4)The task force shall develop proper body-worn camera training protocol. (5)The task force shall study the impact that citizen review boards could have on investigating cases of alleged police misconduct.
 (6)Not later than 1 year after implementation of the body camera requirement policy under section 3033 of title I of the Omnibus Crime Control Act of 1968, the task force shall conduct a survey to determine best practices and effectiveness of the policy with findings to be reported back to the Congress.
 5.GAO report on pentagon’s 1033 programNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Congress a report on the Department of Defense Excess Personal Property Program established pursuant to section 1033 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201), that includes information on—
 (1)which jurisdictions equipment is sent to; (2)the value of equipment sent to each jurisdiction;
 (3)the level of training provided to officers; and (4)how the equipment is used in the jurisdiction.
			